Per Curiam:
We are of opinion that the findings of the jury that the plaintiff was free from contributory negligence and that the defendant was negligent are against the weight of the evidence. The judgment and order appealed from are, therefore, reversed and a new trial ordered, with costs to appellant to abide the event. Present— Clarke, P. J., McLaughlin, Laughlin, Scott and Dowling, JJ.; Dowling, J., dissented and voted for affirmance. Judgment and order reversed, and new trial ordered, with costs to appellant to abide event.